DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
1. 	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Oath/Declaration 
2. 	The applicant's oath/declaration had been reviewed by the Examiner and is found to conform to the requirements prescribed in 37.C.F.R.1.63.

Foreign Priority
3. 	Receipt is acknowledged of certified copies of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file.

Information Disclosure Statement 
4. 	The information disclosure statement (IDS) was submitted on 01/09/20. The submission is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement has been considered by the Examiner.

Response to Preliminary Amendment
5.	As per Applicant’s instruction as filed on 01/09/20, claims 1-8 and 12-16 have been amended, and claims 9 and 20-25 have been canceled.

Claim Rejections - 35 USC § 101
6.	35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

7.	Claims 18-19 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter. 
Independent claims 18-19 are rejected under 35 U.S.C. § 101 as covering non-statutory subject matter, since the broadest reasonable interpretation of a claim covers a signal per se. See In re Nuijten, 500 F.3d 1346, 1356-57 (Fed. Cir. 2007) (transitory embodiments are not directed to statutory subject matter) and Interim Examination Instructions for Evaluating Subject Matter Eligibility Under 35 U.S.C. § 101, Aug. 24, 2009; p. 2.
Claim 18 comprises both statutory and non-statutory subject matter, since Applicant claims "a computer-readable recording medium that records a data distribution program causing a computer to execute …,”.
The broadest reasonable interpretation of a claim drawn to a computer readable (storage/recording) medium and/or a computer-readable device (also called machine readable medium and other such variations) typically covers forms of non-transitory tangible media and transitory propagating signals per se in view of the ordinary and customary meaning of computer readable media, particularly when the specification is silent. See MPEP 2111.01. 
The USPTO recognizes that Applicants may have claims directed to computer readable media that cover signals per se, which the USPTO must reject under 35 U.S.C. § 101 as covering both non-statutory subject matter and statutory subject matter. 
In an effort to assist the patent community in overcoming a rejection or potential rejection under 35 U.S.C. § 101 in this situation, the USPTO suggests the following approach. A claim drawn to such a computer readable (storage) medium that covers both transitory and non-transitory embodiments may be amended to narrow the claim to cover only statutory embodiments to avoid a rejection under 35 U.S.C. § 101 by adding the limitation "non-transitory" to the claim. Cf Animals - Patentability, 1077 Off. Gaz. Pat. Office 24 (April 21, 1987). 
For example: 
“A non-transitory computer-readable recording medium having stored thereon a computer program causing a (computer) processor to execute …,”
Such an amendment would typically not raise the issue of new matter, even when the specification is silent because the broadest reasonable interpretation relies on the ordinary and customary meaning that includes signals per se. The limited situations in which such an amendment could raise issues of new matter occur, for example, when the specification does not support a non-transitory embodiment because a signal per se is the only viable embodiment such that the amended claim is impermissibly broadened beyond the supporting disclosure. See, e.g., Gentry Gallery, Inc. v. Berkline Corp., 134F.3d 1473 (Fed. Cir. 1998).
	Therefore, a correction will be required in order to make claims 18-19 comprise only the statutory subject matter.
	Note: merits of claims 18-19 have been examined.

Claim Rejections/Interpretations - 35 USC § 112
8.	The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked.  

As explained in MPEP 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph: 

the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function;  
the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as "configured to" or "so that"; and  
the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function.  
Use of the word “means” (or “step for”) in a claim with functional language creates a rebuttable presumption that the claim element is to be treated in accordance with 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph).  The presumption that 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph) is invoked is rebutted when the function is recited with sufficient structure, material, or acts within the claim itself to entirely perform the recited function.  
Absence of the word “means” (or “step for”) in a claim creates a rebuttable presumption that the claim element is not to be treated in accordance with 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph).  The presumption that 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph) is not invoked is rebutted when the claim element recites function but fails to recite sufficiently definite structure, material or acts to perform that function. 
Claim elements in this application that use the word “means” (or “step for”) are presumed to invoke 35 U.S.C. 112(f) except as otherwise indicated in an Office action.  Similarly, claim elements that do not use the word “means” (or “step for”) are presumed not to invoke 35 U.S.C. 112(f) except as otherwise indicated in an Office action.
This application includes one or more claim limitations that use the word “means” (likewise, generic place holders such as a unit, a module, or a mechanism) or “step” (used as generic place holder) but are nonetheless not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph because the claim limitation(s) recite(s) sufficient structure, materials, or acts to entirely perform the recited function.  
e.g., independent claim 1 limitation(s) is/are: 
a)	communication quality measurement unit for measuring communication quality of a transmission path to a data receiving device;
b)	hierarchical structure determination unit for determining the hierarchical structure of hierarchical data, based on a measurement result of the communication quality;
c)	hierarchical encoding unit for generating the hierarchical data having the hierarchical structure by hierarchically encoding input data/picture; and
d) 	communication unit for distributing distribution data in at least a part of layers of the hierarchical data to the data receiving device.
Corresponding structure(s) for these units are found/discussed in Fig. 1, element 10, and corresponding structure(s) (11-14).

Because this/these claim(s) limitation(s) is/are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure, material, or acts described in the specification as performing the claimed function, and equivalents thereof. 
If applicant intends to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to remove the structure, materials, or acts that performs the claimed function; or (2) present a sufficient showing that the claim limitation(s) does/do not recite sufficient structure, materials, or acts to perform the claimed function. 

Note: merits of claims 1-8 have been examined.


Claim Rejections - 35 USC § 103
9. 	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

10.	The following is a quotation of (AIA ) 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

11.	Claims 1-2, 4-5, 10-11, 13-14, and 18-19 are rejected under (AIA ) 35 U.S.C. 103 as being unpatentable over Cheon et al (2013/0195202 A1) in view of Inohiza (2012/0263226 A1).
Regarding claims 1, 10, and 18, Cheon et al discloses a data distribution device/method and a (non-transitory) computer-readable recording medium that records a data distribution program causing a computer to execute a plurality of functions corresponding to the method comprising (paras. [0018], [0482]):
hierarchical structure determination unit for determining a hierarchical structure of hierarchical data (symbols) (abs.; paras. [0016], [0064], [0110]);
hierarchical encoding unit (120) for generating the hierarchical data having the hierarchical structure by hierarchically encoding input data/picture (Fig. 1; paras. [0016], [0187]); and
communication unit (100, inherent in the encoder for transmission of Bitstream output) for distributing distribution data in at least a part of layers of the hierarchical data to the data receiving device (200) (Figs. 1-3; paras. [0347-0348], [0370-0375]). 
Cheon et al does not seem to particularly disclose:
communication quality measurement unit for measuring communication quality of a transmission path to a data receiving device;
hierarchical structure determination unit for determining the hierarchical structure of hierarchical data, based on a measurement result of the communication quality.
However, Inohiza teaches source node and sending method therefor comprising:
communication quality measurement unit (522) for measuring communication quality of a transmission path to a data receiving device (110), in order to achieve a high level of quality when transferring/sending data from a source node to a destination node even if an error occurs on a communication/transmission path (Fig. 1; paras. [0054], [0009]).
Therefore, it would have been considered obvious to a person of ordinary skill in the relevant art employing the data distribution device/method as taught by Cheon et al to incorporate/combine Inohiza's teaching as above so that the communication quality measurement unit measures communication quality of the transmission path to the data receiving device, wherein the hierarchical structure determination unit determines the based on the measurement result of the communication quality, in order to achieve a high level of quality when transferring/sending data from a source device/node to a destination device/node even if an error occurs on a communication/transmission path.
Regarding claims 2, 11, and 19, Cheon et al discloses the hierarchical structure determination unit determining the hierarchical structure as discussed above.
Furthermore, Inohiza teaches a variation amount of the measurement result of the communication quality (para. [0066]).
Therefore, it would have been considered obvious to a person of ordinary skill in the relevant art employing the data distribution device/method as taught by Cheon et al to incorporate/combine Inohiza's teaching as above so that the hierarchical structure determination means unit determines the hierarchical structure in response to the variation amount of the measurement result of the communication quality for substantially the same reason(s)/rational as discussed above.
Regarding claims 4 and 13, Cheon et al discloses the hierarchical structure determination unit determining the hierarchical structure as discussed above.
Furthermore, Inohiza teaches measurement results of the communication quality in past (S715) (para. [0066]).
Therefore, it would have been considered obvious to a person of ordinary skill in the relevant art employing the data distribution device/method as taught by Cheon et al to incorporate/combine Inohiza's teaching as above so that the hierarchical structure determination unit determines the hierarchical structure, based on the measurement result of the communication quality in past, or based on a predicted value of the communication quality in future, the predicted value being predicted from the measurement result for substantially the same reason(s)/rational as discussed above.
Regarding claims 5 and 14, Inohiza teaches, wherein the communication quality includes a communication throughput/output/production/bitrate (para. [0054). 
 
12.	Claims 3 and 12 are rejected under AIA  35 U.S.C. 103 as being unpatentable over Cheon et al (2013/0195202 A1) and Inohiza (2012/0263226 A1) as applied to claims 1 and 10 above, respectively, and further in view of RAPAKA et al (2014/0301458 A1).
Regarding claims 3 and 12, the combination of Cheon et al and Inohiza does not seem to particularly disclose, wherein the hierarchical structure includes a bit rate of each layer.
However, RAPAKA et al teaches device/method for scalable coding of video information comprising:
HEVC including a hierarchical structure based on a quadtree scheme, which may provide high flexibility among other possible benefits (para. [0026]); and
each video layer in the bitstream may include one or more temporal sub-layers to provide temporal scalability, and a bitrate associated with a particular layer, in order to determine presence information indicating whether the one or more temporal sub-layers of the video layer are present in the bitstream (abs.; para. [0136]).
Therefore, it would have been considered obvious to a person of ordinary skill in the relevant art employing the data distribution device/method as taught by Cheon et al to incorporate/combine Inohiza's teaching as above so that the hierarchical structure includes the bit rate of each layer, in order to provide high flexibility among other possible benefits, such as determining presence information indicating whether the one or more temporal sub-layers of the video layer are present or not in the bitstream.

13.	Claims 6 and 15 are rejected under AIA  35 U.S.C. 103 as being unpatentable over Cheon et al (2013/0195202 A1) and Inohiza (2012/0263226 A1) as applied to claims 1 and 10 above, respectively, and further in view of SMADI et al (2015/0036733 A1).
Regarding claims 6 and 15, Cheon et al discloses the hierarchical structure determination unit determining the hierarchical structure as discussed above.
Cheon et al further discloses a piece of the input data is a video (abs.; Fig. 1, input Picture).
The combination of Cheon et al and Inohiza does not seem to particularly disclose, wherein, when the piece of the input data is the video, the hierarchical structure determination unit determines the hierarchical structure at timing when group of picture (GOP) is switched. 
However, SMADI et al teaches wireless transmission of real-time media comprising:
the real-time media made up of consecutive Groups of Pictures (GOPs), each GOP having a key-frame, wherein an encoder (504) may adjust either the GOP structure and/or the GOP size to achieve the required throughput (e.g., when switching the GOP structure (420) to the GOP structure 430, the throughput required will be increased as more I frames are present for a given length of video in time) such that a time-required for transmission of a first frame-type is less than or equal to a period-of-availability for transmission defined in the time-allocation for the wireless transmission (abs.; para. [0098]).
Therefore, it would have been considered obvious to a person of ordinary skill in the relevant art employing the data distribution device/method as taught by Cheon et al to incorporate/combine SMADI et al’s teaching as above such that when the piece of the input data is the video, the hierarchical structure determination unit determines the hierarchical structure at timing when group of picture (GOP) is switched, so that a time-required for transmission of a first frame-type is less than or equal to a period-of-availability for transmission defined in the time-allocation for the wireless transmission.

14.	Claims 7-8 and 16-17 are rejected under AIA  35 U.S.C. 103 as being unpatentable over Cheon et al (2013/0195202 A1) and Inohiza (2012/0263226 A1) as applied to claims 1 and 10 above, respectively, and further in view of Bloemheuvel et al (2018/0192112 A1).
Regarding claims 7 and 16, the combination of Cheon et al and Inohiza does not seem to particularly disclose, distribution layer determination unit for determining the layer to be distributed to the data receiving device, from among the hierarchical data, based on the measurement result of the communication quality.
However, Inohiza teaches the communication quality measurement unit (522) for measuring communication quality of a transmission path to the data receiving device as discussed above.


Furthermore, Bloemheuvel et al teaches system/method for delivering video content comprising:
 a distribution layer determination unit for determining a layer to be distributed to a data receiving device (4, 6), from among (hierarchical) bitrate data, in order to allow efficient delivery of high definition video content through relatively low bandwidth connections exhibiting high roundtrip times and burst errors caused by e.g. climate and weather conditions (abs.; Figs. 1-2; para. [0032-0037]).
Therefore, it would have been considered obvious to a person of ordinary skill in the relevant art employing the data distribution device/method as taught by Cheon et al to incorporate/combine Inohiza and Bloemheuvel's teachings as above so that the distribution layer determination unit determines the layer to be distributed to the data receiving device, from among the hierarchical data, based on the measurement result of the communication quality, in order to allow efficient delivery of high definition video content through relatively low bandwidth connections exhibiting high roundtrip times and burst errors caused by e.g. climate and weather conditions.
Regarding claims 8 and 17, Bloemheuvel et al teaches the distribution layer determination unit for determining the layer to be distributed to the data receiving device (4, 6), from among (hierarchical) bitrate data, as discussed above.
Moreover, Inohiza teaches the communication quality measurement unit (522) for measuring communication quality of a transmission path to the data receiving device as discussed above.
Furthermore, Bloemheuvel et al teaches the depicted three layered distribution model comprising a first stage “A” wherein video content is encoded/transcoded to a predetermined bitrate, preferably a sufficiently low bitrate, so that efficient use of bandwidth can be achieved.
Therefore, it would have been considered obvious to a person of ordinary skill in the relevant art employing the data distribution device/method as taught by Cheon et al to incorporate/combine Inohiza and Bloemheuvel's teachings as above so that the distribution layer determination unit determines the layer of the bit rate equal to or less than the communication throughput of the transmission path as the layer to be distributed for substantially the same reason(s)/rational as discussed above, and further achieve efficient use of bandwidth.



Conclusion 
15. 	The prior art made of record is considered pertinent to Applicant's disclosure.
A) 	Asami (8,572,670 B2), Video distribution system/device/method.
B)	OHBITSU (2015/0264100 A1), Distribution method, playback apparatus, and distribution apparatus.

16.	Any inquiry concerning this communication or earlier communications from the Examiner should be directed to SHAWN S AN whose telephone number is 571-272-7324.
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner's supervisor, Joseph Ustaris can be reached on 571-272-7383.

17.	The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

18.	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/SHAWN S AN/Primary Examiner, Art Unit 2483